ON RETURN TO REMAND
BOWEN, Judge.
On remand 602 So.2d 457, the trial court sentenced the appellant to an additional five years’ imprisonment as directed by the opinion of this Court on application for rehearing and as required by Ala.Code 1975, § 13A-12-250. The sentences in each case were ordered to run concurrent. The action of the trial court fully complies with the directions of this Court. Therefore, the judgment of the circuit court is affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.